Exhibit 10.22

 

LOGO [g450047g36m00.jpg]

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of February 6,
2013 (the “Effective Date”) by and between ServiceSource International, Inc.
(“ServiceSource”) and Ashley Johnson (“Employee”).

Recitals

WHEREAS, Employee currently provides services to ServiceSource as its employee.

WHEREAS, ServiceSource and Employee desire to enter into this Agreement in
connection with Employee’s appointment as Chief Financial Officer of
ServiceSource.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements of
the parties contained herein, the parties acknowledge and agree as follows:

1. EMPLOYMENT TERMS AND CONDITIONS. ServiceSource hereby employs Employee as
ServiceSource’s Chief Financial Officer, and Employee hereby accepts such
employment with ServiceSource upon all of the terms and conditions described in
this Employment Agreement (this “Agreement”), effective the earlier of
(1) immediately upon the resignation of the incumbent Chief Financial Officer
(David Oppenheimer), which is expected on or before March 1, 2013 or
(2) March 15, 2013 (the actual starting date being the “Commencement Date”).

2. DUTIES.

(a) Responsibilities. Employee’s position is Chief Financial Officer, reporting
to Mike Smerklo, Chairman and Chief Executive Officer. Employee shall be
responsible for and expected to perform all duties and tasks as directed by
ServiceSource.

(b) Loyal and Full Time Performance of Duties. While employed by ServiceSource,
Employee shall not directly or indirectly, engage in any Competitive Activity.
For the purpose of this Agreement, “Competitive Activity” is any activity which
is the same as or competitive with any activity engaged in by ServiceSource,
during Employee’s employment by ServiceSource. Competitive Activities may
include, without limitation, the provision of (a) outsourced sales, technology
and/or marketing services, or (b) consulting services for a client with respect
to the sales and marketing of services agreements to end users where such
clients compete with ServiceSource and/or its customers.



--------------------------------------------------------------------------------

(c) ServiceSource Policies. Employee agrees to abide by ServiceSource’s rules,
regulations, policies and practices, written and unwritten, as they may from
time to time be adopted or modified by ServiceSource at its sole discretion.
ServiceSource’s written rules, policies, practices and procedures shall be
binding on Employee unless superseded by or in conflict with this Agreement.

3. EMPLOYMENT AT-WILL. Employee and ServiceSource acknowledge and agree that
during Employee’s employment with ServiceSource the parties intend to strictly
maintain an at-will employment relationship. This means that at any time during
the course of Employee’s employment with ServiceSource, Employee is entitled to
resign with or without cause and with or without advance notice. Similarly,
ServiceSource specifically reserves the same right to terminate Employee’s
employment at any time with or without cause and with or without advance notice.
Nothing in this Agreement or the relationship between the parties now or in the
future may be construed or interpreted to create an employment relationship for
a specific length of time or a right to continued employment. Employee and
ServiceSource understand and agree that only ServiceSource’s Chief Executive
Officer possesses the authority to alter the at-will nature of Employee’s
employment status, and that any such change may be made only by an express
written employment contract signed by ServiceSource’s Chief Executive Officer.
No implied contract concerning any employment-related decision or term or
condition of employment can be established by any other statement, conduct,
policy or practice.

4. CASH COMPENSATION.

(a) Base Salary and Target Bonus. In consideration for the services and
covenants described in this Agreement, ServiceSource agrees to pay Employee an
annual base salary of Three Hundred Thousand Dollars ($300,000), paid on
ServiceSource’s normal payroll dates, subject to all applicable withholdings. In
addition, Employee will be eligible for a potential annual target bonus amount
of up to 50% of her annual base salary, as may be adjusted from time to time.
The bonus is discretionary, not guaranteed, and is also subject to applicable
performance requirements as determined by the Board of Directors in its sole
discretion. Except as otherwise provided in this Agreement, Employee must be
employed as of the date of the scheduled bonus payment in order to be eligible
for any form of bonus payment.

5. EQUITY COMPENSATION. Employee will be eligible to participate in the
ServiceSource International, Inc. 2011 Equity Incentive Plan (the “Equity
Incentive Plan”) and the ServiceSource International, Inc. 2011 Employee Stock
Purchase Plan (the “Employee Stock Purchase Plan”), subject to the requirements
of the applicable plan. Subject to (i) approval by ServiceSource’s Board of
Directors (or its Compensation Committee), (ii) the terms of the Equity
Incentive Plan, and (iii) the terms of the respective equity compensation award
agreements under the Plan, the Company will recommend to the Board of Directors
of ServiceSource (or its Compensation Committee) that Employee be granted the
equity compensation described under subsections (a) and (b) of this Section 5,
in addition to Employee’s cash compensation, effective upon the action of the
Board of Directors (or Compensation Committee) approving the equity compensation
grant (or such later date as the Board of Director or

 

2



--------------------------------------------------------------------------------

Compensation Committee may determine). The grant date of the equity compensation
as determined above is herein referred to as the “Grant Date.”

(a) Stock Option Grant. The Company will recommend to the Board of Directors of
ServiceSource (or its Compensation Committee) that Employee be granted a
nonqualified stock option to purchase up to one hundred fifty thousand
(150,000) shares of ServiceSource’s Common Stock under the Equity Incentive
Plan, at an exercise price per share equal to the fair market value of a single
Common Share as determined under the Equity Incentive Plan for the Grant Date.
The option will be scheduled to vest over four years, with 25% of the option
vesting on the one-year anniversary of the Commencement Date and the remainder
vesting monthly on a pro rata basis, on the same calendar-month day as the
Commencement Date, over the following 36 months, so as to be 100% vested on the
fourth anniversary of the Commencement Date. In all cases, vesting shall be
subject to Employee remaining as a Service Provider (as such term is defined in
the Equity Incentive Plan) through each vesting date, subject to any
acceleration of vesting as provided in this Agreement. Note that the above grant
and its terms remain subject to approval by the Board of Directors (or the
Compensation Committee), and to the terms and conditions of the Equity Incentive
Plan and a related stock option agreement, and that any granted shares will be
subject to all applicable state and federal tax and securities laws.

(b) Restricted Stock Units Grant. The Company will recommend to the Board of
Directors of ServiceSource (or its Compensation Committee) that Employee be
granted twenty thousand (20,000) restricted stock units (“RSUs”) under the
Equity Incentive Plan. The proposed RSUs will be scheduled to vest and be
payable over a period of four years subject to Employee’s continuous service as
an employee of ServiceSource. Twenty-five percent (25%) of Employee’s RSUs will
vest on the one-year anniversary of the Commencement Date. The remaining RSU
shares will vest in three equal installments at each anniversary of the
Commencement Date thereafter so as to be fully vested after four years of
continuous employment. In all cases, vesting shall be subject to Employee
remaining as a Service Provider (as such term is defined in the Equity Incentive
Plan) through each vesting date, subject to any acceleration of vesting as
provided in this Agreement. Note that the above grant and its terms remain
subject to approval by the Board of Directors (or the Compensation Committee),
and to the terms and conditions of the Equity Incentive Plan and a related RSU
agreement, and that any granted shares will be subject to all applicable state
and federal tax and securities laws.

(c) Employee Stock Purchase Plan. Subject to the terms and conditions of the
Employee Stock Purchase Plan as now or hereafter in effect as determined by the
Board of Directors (or Compensation Committee), Employee will be eligible to
participate in the Employee Stock Purchase Plan while she meets the eligibility
requirements under the Employee Stock Purchase Plan. Note that any purchase
rights or purchased shares under the Employee Stock Purchase Plan will be
subject to all applicable state and federal tax and securities laws and the
employment policies of ServiceSource.

 

3



--------------------------------------------------------------------------------

6. BENEFITS. As a full-time employee, Employee shall be entitled to all of the
benefits provided to ServiceSource executive employees, in accordance with any
benefit plan or policy adopted by ServiceSource from time to time during the
existence of this Agreement. Employee’s rights and those of Employee’s
dependents under any such benefit plan or policy shall be governed solely by the
terms of such plan or policy. ServiceSource reserves the right to cancel or
change the benefit plans and policies it offers to its employees at any time.
ServiceSource reserves to itself or its designated administrators exclusive
authority and discretion to determine all issues of eligibility, interpretation
and administration of each such benefit plan or policy.

7. PROPRIETARY AND CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS). Employee
acknowledges that her employment with ServiceSource will allow her access to
Proprietary and Confidential Information. Employee understands that Proprietary
and Confidential Information includes customer and applicant lists, whether
written or solely a function of memory, data bases, whether on computer disc or
not, business files, contracts and all other information which is used in the
day-to-day operation of ServiceSource which is not known by persons not employed
by ServiceSource and which ServiceSource undertakes efforts to maintain its
secrecy. Employee understands and agrees that this is confidential information
which the law treats as privileged, therefore protecting an employer from use
without consent.

(a) Definition. “Proprietary and Confidential Information” is defined as all
information and any idea in whatever form, tangible or intangible, of a
confidential or secret nature that pertains in any manner to the business of
ServiceSource. As used herein, the term “Confidential Information” shall include
any and all non-public information relating to ServiceSource or its business,
operations, financial affairs, performance, assets, pricing and pricing
strategies, technology, research and development, processes, products,
contracts, customers, licensees, sublicensees, suppliers, personnel, plans or
prospects, whether or not in written form and whether or not expressly
designated as confidential, including (without limitation) any such information
consisting of or otherwise relating to trade secrets, know-how, technology
(including software and programs), designs, drawings, photographs, samples,
processes, license or sublicense arrangements, formulae, proposals, product
specifications, customer lists or preferences, referral sources, marketing or
sales techniques or plans, operating manuals, service manuals, financial
information or projections, lists of suppliers or distributors or sources of
supply.

Proprietary and Confidential Information shall include both information
developed by Employee for ServiceSource and information Employee obtained while
in ServiceSource’s employment. All Proprietary and Confidential Information,
whether created by Employee or other employees, shall remain the property of
ServiceSource.

(b) Non-Disclosure and Return. Employee agrees that she will not, under any
circumstances, or at any time, whether as an individual, partnership, or
corporation, or employee, principal, agent, partner or shareholder thereof, in
any way, either directly or indirectly, divulge, disclose, copy, use, divert or
attempt to divulge,

 

4



--------------------------------------------------------------------------------

disclose, copy, use or divert ServiceSource’s Proprietary and Confidential
Information, except to the extent authorized and necessary to carry out
Employee’s responsibilities during employment with ServiceSource, or as required
by law. Upon termination of Employee’s employment with ServiceSource, Employee
shall immediately return to ServiceSource all property in Employee’s possession
or control that belongs to ServiceSource, including all property in electronic
form and all copies of Proprietary and Confidential Information.

(c) Former Employer Information. Employee agrees that Employee will not, during
Employee’s employment with ServiceSource, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that Employee will not bring onto the premises of
ServiceSource any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity. Employee represents and warrants to ServiceSource
that Employee is not in breach of any agreement with any former Employer by
accepting employment with ServiceSource.

(d) Third Party Information. Employee recognizes that ServiceSource may have
received and in the future may continue to receive from third parties their
confidential or proprietary information as they may so designate, subject to a
duty on ServiceSource’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Employee agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out Employee’s work for ServiceSource consistent with
ServiceSource’s agreement with such third party.

(e) Notification to New Employer. In the event that Employee’s employment with
ServiceSource ends, Employee consents to notification by ServiceSource to any
subsequent employer of Employee’s rights and obligations under this Agreement.

(f) No Solicitation of Clients Using Proprietary and Confidential Information.
Employee acknowledges and agrees that the names, addresses, and contact
information of ServiceSource’s clients and all other confidential information
relating to those clients, have been compiled by ServiceSource at great expense
and represent a real asset of ServiceSource. Employee further understands and
agrees that this information is deemed confidential by ServiceSource and
constitutes trade secrets of ServiceSource. Employee understands that this
information has been provided to Employee in confidence, and Employee agrees
that the sale or unauthorized use or disclosure of any of ServiceSource’s trade
secrets obtained by Employee during employment with ServiceSource constitutes
unfair competition. Employee agrees and promises not to engage in any unfair
competition with ServiceSource. Employee further agrees not to, directly or
indirectly, during or after termination of employment, make known to any person,
firm, or company any information concerning any of the clients of ServiceSource
which, as Employee acknowledges, is confidential and constitutes trade secrets
of ServiceSource. Nor shall Employee use any such confidential and trade secret

 

5



--------------------------------------------------------------------------------

information to solicit, take away, or attempt to call on, solicit or take away
any of the clients of ServiceSource on whom Employee called or whose accounts
Employee had serviced during employment with ServiceSource, whether on
Employee’s own behalf or for any other person, firm, or ServiceSource.

(g) No Solicitation of Employees. Employee understands and acknowledges that as
an employee of ServiceSource she has certain fiduciary duties to ServiceSource
which would be violated by the solicitation and/or encouragement of
ServiceSource employees to leave the employ of ServiceSource. Employee therefore
agrees that she will not, either during her employment or for a period of one
year after employment has terminated, solicit any of ServiceSource’s employees
for a competing business or otherwise induce or attempt to induce such employees
to terminate employment with ServiceSource, either directly or through any third
parties. Employee agrees that any such solicitation during that period of time
would constitute unfair competition.

(h) Assignment of Rights. All Proprietary and Confidential Information and all
patents, patent rights, copyrights, trade secret rights, trademark rights and
other rights (including, without limitation, intellectual property rights) owned
by or otherwise belonging to ServiceSource anywhere in the world in connection
therewith, is and shall be the sole property of the ServiceSource. Employee
hereby assigns to ServiceSource any and all rights, title and interest Employee
may have or acquire in ServiceSource’s Proprietary and Confidential Information
and ServiceSource’s property.

8. SEVERANCE BENEFITS.

(a) Termination Without Cause or Resignation for Good Reason. If ServiceSource
should terminate Employee’s employment without Cause (as defined below),
Employee shall receive the following benefits:

(i) Salary Severance. Employee shall receive six (6) months of Employee’s then
current base salary, in a single lump sum payment in cash, subject to all
applicable withholding requirements.

(ii) COBRA Coverage. In lieu of any ServiceSource payments with respect to
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) for Employee and his or her eligible
dependents, ServiceSource will provide to Employee a taxable monthly payment in
an amount equal to $3,000, which payments will be made regardless of whether
Employee elects COBRA continuation coverage and, subject to Sections 8(d) and
(e), will commence in the month following the month in which Employee’s
termination occurs and will end on the earlier of (x) the date upon which
Employee obtains other employment or (y) the last day of the sixth
(6th) calendar month following the month in which Employee’s termination occurs.

(b) Termination Without Cause or Resignation for Good Reason Following a Change
of Control (Equity Acceleration). If ServiceSource or a successor

 

6



--------------------------------------------------------------------------------

should terminate Employee’s employment without Cause or Employee should resign
from her employment for Good Reason, in either case upon or following a “Change
of Control” (as defined below), then, in addition to the benefits set forth in
Section 8(a) hereof, all of Employee’s outstanding equity compensation awards
(including, without limitation, all stock options, restricted stock, restricted
stock units and any other equity compensation awards) shall immediately have
their vesting accelerated 100%, so as to become fully vested.

(c) Definitions: For purposes of this Section 8:

(i) “Cause” shall mean the occurrence of any of the following events:
(i) Employee’s commission of any felony or any crime involving fraud or
dishonesty under the laws of the United States or any state thereof;
(ii) Employee’s commission of, or participation in, a fraud or act of dishonesty
against ServiceSource; (iii) Employee’s willful violation of any contract or
agreement between Employee and ServiceSource or any statutory duty owed to
ServiceSource; (iv) Employee’s unauthorized use or disclosure of Proprietary and
Confidential Information; or (v) Employee’s gross misconduct; and

(ii) “Change of Control” shall mean the occurrence of one of the following
events: a sale of all or substantially all of the shares of stock of
ServiceSource; a merger, consolidation or similar transaction involving
ServiceSource following which the persons entitled to elect a majority of the
members of the Board of Directors of ServiceSource immediately before the
transaction are not entitled to elect a majority of the members of the Board of
Directors of ServiceSource or the surviving entity following the transaction; or
a sale of all or substantially all of the assets of ServiceSource.

(iii) “Good Reason” shall mean the occurrence of any one of the following
events, without Employee’s written consent: (1) a material, adverse change in
Employee’s job title from that in effect immediately prior to the Change of
Control (including, for the avoidance of doubt, Employee becoming Chief
Financial Officer of a division or subsidiary of the surviving entity following
a Change of Control rather than Chief Financial Officer of the entire surviving
entity reporting to the Chief Executive Officer of the entire surviving entity);
(2) a material, adverse change in Employee’s duties, authorities or job
responsibilities from that in effect immediately prior to the Change of Control;
(3) a relocation of Employee’s principal place of employment beyond a radius of
30 miles from its location immediately prior to the Change of Control; or
(4) any reduction in Employee’s base salary, target bonus or aggregate level of
benefits measured against such compensation or benefits as in effect immediately
prior to the Change of Control; provided that Employee has notified
ServiceSource in writing of the event described in (1), (2), (3) or (4) above
and ServiceSource (or its successor) has within 30 days thereafter failed to
restore Employee to the appropriate job title, duties, authorities,
responsibility, location, salary, target commissions or benefits; and

(iv) “Section 409A Limit” shall mean the lesser of two (2) times: (a) Employee’s
annualized compensation based upon the annual rate of pay paid

 

7



--------------------------------------------------------------------------------

to Employee during Employee’s taxable year preceding Employee’s taxable year of
Employee’s separation from service with ServiceSource; or (b) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”)
for the year in which Employee’s employment is terminated.

(d) Release. Notwithstanding the foregoing, the severance benefits described in
this Section 8 are subject to Employee’s execution and delivery of binding
general release of claims in the form set forth as Schedule A, and such release
shall becoming effective and binding in accordance with its terms within
fifty-two (52) days following the termination date. No severance payments or
vesting acceleration under this Agreement shall be paid or provided unless and
until the release becomes effective. Any severance payment to which Employee is
entitled shall be paid by ServiceSource in full on the fifty-third (53d) day
following Employee’s employment termination date or such later date as is
required to avoid the imposition of additional taxes under Code Section 409A and
the regulations and guidance thereunder, and any applicable state law equivalent
(together, “Section 409A”).

(e) Section 409A Compliance. Notwithstanding any provision to the contrary
herein, no Deferred Payments (as defined below) that become payable under this
Agreement by reason of Employee’s termination of employment with ServiceSource
(or any successor entity thereto) will be made unless such termination of
employment constitutes a “separation from service” within the meaning of
Section 409A. Further, if Employee is a “specified employee” of ServiceSource
(or any successor entity thereto) within the meaning of Section 409A on the date
of Employee’s termination of employment (other than a termination of employment
due to death), then the Deferred Payments that are payable within the first six
(6) months following Employee’s termination of employment, shall be delayed
until the first payroll date that occurs on or after the date that is six
(6) months and one (1) day after the date of Employee’s termination of
employment, when they shall be paid in full arrears. All subsequent Deferred
Payments, if any, will be paid in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following Employee’s employment termination but prior
to the six (6) month anniversary of her employment termination, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. For the purposes of this
Agreement, “Deferred Payment” means any severance pay or benefits to be paid or
provided to Employee (or Employee’s estate or beneficiaries) pursuant to this
Agreement and any other severance payments or separation benefits, that in each
case, when considered together, are considered deferred compensation under
Section 409A.

It is intended that none of the severance payments under this Agreement will
constitute Deferred Payments but rather will be exempt from Section 409A as a
payment

 

8



--------------------------------------------------------------------------------

that would fall within the “short-term deferral period” as described below or
resulting from an “involuntary separation from service” as described below. Any
ambiguities or ambiguous terms herein will be interpreted to be exempt from or
comply with the requirements of Section 409A. ServiceSource and Employee agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to Employee under Section 409A.

Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Section 8. Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of this
Section 8.

(f) Termination of Employment for Other Reasons. The above severance benefits in
this Section 8 shall not be paid or provided in the event of the termination of
Employee’s employment due to Employee’s death, disability or resignation (other
than a resignation for Good Reason upon or following a Change of Control as set
forth in Section 8(b) above), or the termination of her employment by
ServiceSource or its successor for Cause. For purposes of clarity, a termination
by reason of Employee’s death or disability shall not be deemed a termination
without “Cause” under this Agreement.

9. SEVERABILITY. In the event that any provision of this Agreement is determined
by a court of competent jurisdiction to be illegal, invalid or unenforceable to
any extent, such term or provision shall be enforced to the fullest extent
permissible under the law and all remaining terms and provisions hereof shall
continue in full force and effect.

10. MODIFICATION OF AGREEMENT. This Agreement may be modified only in writing by
mutual agreement of ServiceSource and Employee. Any such writing must
specifically state that it is intended to modify the parties’ Agreement and
state which specific provision or provisions this writing intends to modify.
Such written modification will only be effective if signed by ServiceSource’s
Chief Executive Officer. Any attempt to modify this Agreement orally, or by a
writing signed by any person other than ServiceSource’s Chief Executive Officer,
or by any other means, shall be null and void. This Agreement is intended to be
the final and complete statement of the parties’ agreement concerning the legal
nature of their employment relationship in any and all disputes arising from
that relationship.

11. COMPLETE AND VOLUNTARY AGREEMENT. This Agreement constitutes the entire
understanding of the parties on the subject covered. The parties expressly
warrant that they have read and fully understand this Agreement; that they have
had the opportunity to consult with legal counsel of their own choosing to have
the terms of this Agreement fully explained to them; that they are not executing
this Agreement in

 

9



--------------------------------------------------------------------------------

reliance on any promises, representations or inducements other than those
contained herein; and that they are executing this Agreement voluntarily, free
of any duress or coercion.

12. DISPUTE RESOLUTION. This Agreement shall be governed by California law,
without regard to its principles of conflicts of laws. Any dispute arising from
this Agreement shall be subject to the exclusive jurisdiction of state and
federal courts located in the Northern District of California, and each party
hereby waives any and all objections to that venue. The prevailing party in any
such dispute shall recover its reasonable attorneys’ fees and costs from the
losing party, including any fees or costs arising from an appeal.

13. SUCCESSORS AND ASSIGNS. This Agreement will be binding upon Employee’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of ServiceSource, its successors, and its assigns.

14. GOLDEN PARACHUTE BEST AFTER TAX RESULTS If any of the payments to Employee
(prior to any reduction, below) provided for in this Agreement, together with
any other payments which Employee has the right to receive from ServiceSource or
any corporation which is a member of an “affiliated group” as defined in
Section 1504(a) of the Code, without regard to Section 1504(b) of the Internal
Revenue Code), of which ServiceSource is a member (the “Payments”) would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code),
and if the Safe Harbor Amount is greater than the Taxed Amount, then the total
amount of such Payments shall be reduced to the Safe Harbor Amount. The “Safe
Harbor Amount” is the largest portion of the Payments that would result in no
portion of the Payments being subject to the excise tax set forth at
Section 4999 of the Code (“Excise Tax”), after reduction for taxes as described
below. The “Taxed Amount” is the total amount of the Payments after reduction
for taxes as described below (prior to any reduction, above) notwithstanding
that all or some portion of the Payments may be subject to the Excise Tax.
Solely for the purpose of comparing which of the Safe Harbor Amount and the
Taxed Amount is greater, the determination of each such amount, shall be made on
an after-tax basis, taking into account all applicable federal, state and local
employment taxes, income taxes, and, if applicable, the Excise Tax (all of which
shall be computed at the highest applicable marginal rate regardless of
Employee’s actual marginal rate). If a reduction of the Payments to the Safe
Harbor Amount is necessary, then the reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of equity
awards other than options; cancellation of accelerated vesting of options; and
reduction of employee benefits. In the event that acceleration of vesting of
equity awards or options is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Employee’s awards. If
two or more equity awards other than options are granted on the same date, and
reduction of acceleration is required under this paragraph, each award will be
reduced on a pro-rata basis. If two or more options are granted on the same
date, and reduction of acceleration is required under this paragraph, each
option will be reduced on a pro-rata basis. In no event shall Employee have any
discretion with respect to the ordering of payment

 

10



--------------------------------------------------------------------------------

reductions. ServiceSource and its tax advisors shall make all determinations and
calculations required to be made to effectuate this paragraph at ServiceSource’s
expense.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

SERVICESOURCE INTERNATIONAL, INC.

 

By:  

/s/ MICHAEL SMERKLO

    

February 6, 2013

    Michael Smerklo      Date   EMPLOYEE       

/s/ ASHLEY JOHNSON

    

February 6, 2013

  Ashley Johnson      Date  

 

12



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF RELEASE

In exchange for the consideration provided by ServiceSource International, Inc.
or its successor (the “Company”) to the undersigned current or former employee
of the Company (the “Employee”) under this Agreement or the employment agreement
between the Company and the Employee, that Employee is not otherwise entitled to
receive, and subject to the Company’s compliance with its post-termination
obligations to Employee, Employee hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Employee’s employment with the Company or the
termination of that employment; (2) all claims related to Employee’s
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the Family and Medical Leave
Act; the Employee Retirement Income Security Act; California Fair Employment and
Housing Act (as amended ), any state labor code; the Equal Pay Act, of 1963, as
amended.

SECTION 1542 WAIVER. Employee hereby acknowledges that she has read and
understands Section 1542 of the Civil Code of the State of California, which
reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of any unknown or unsuspected claims
Employee may have against the Company, its affiliates, and the entities and
persons specified above.

 

13



--------------------------------------------------------------------------------

ADEA Waiver and Release. Employee acknowledges that Employee knowingly and
voluntarily waives and releases any rights Employee may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that:
(a) her waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) Employee has been advised that
she have the right to consult with an attorney prior to executing this
Agreement; (c) Employee has been given twenty-one (21) days to consider this
Agreement; (d) Employee has seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by Employee,
provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by
Employee of the ADEA Waiver and Release is not effective to revoke her waiver or
release of any other claims pursuant to this Agreement.

 

By:  

 

     Date:  

 

 

 

14